DETAILED ACTION

Response to Amendment
	Claims 1, 2, and 4-13 are currently pending.  Claim 3 has been cancelled.  Claims 8-13 are withdrawn from further consideration as being drawn to a non-elected invention.  The amended claim 1 does overcome the previously stated 102 and 103 rejections.  However, upon further consideration, claims 1, 2, and 4-7 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al (JP 2012-169041).  
Regarding claims 1, 2, and 4, Miura et al discloses an electrochemical device (electrochemical battery) comprising: an anode, a cathode, and a solid polymer electrolyte (polymer electrolyte membrane) provided between the anode and the cathode; wherein solid polymer electrolyte comprises a perfluoro electrolyte such as Nafion (ion conducting polymer) comprising a sulfonic acid group (sulfonate anion), 3, was 0.25 equivalents, 5% by weight with respect to Nafion”.  Since 5 wt% of BiCl3 corresponds to 0.25 equivalents of bismuth cation, 3 wt% bismuth cation corresponds to 0.15 equivalents of bismuth cation.  
However, Miura et al does not expressly teach a content of bismuth cation that is greater than or equal to 0.2 equivalents and less than or equal to 0.5 equivalents with respect to sulfonate anion.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Miura solid polymer electrolyte to include a content of bismuth cation that is greater than or equal to 0.2 equivalents and less than or equal to 0.5 equivalents with respect to sulfonate anion because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)).  The Office takes the .  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al (JP 2012-169041) in view of Dong et al (US 2016/0013506).  The Miura reference is applied to claim 1 for reasons stated above.
However, Miura et al does not expressly teach a flow battery comprising: an anode in which an anode electrolyte liquid comprising an anode active material is injected and discharged; a cathode in which an cathode electrolyte liquid comprising an cathode active material is injected and discharged; and the polymer electrolyte membrane disposed between the anode and the cathode (claim 5); wherein the anode electrolyte liquid and the cathode electrolyte liquid each independently comprise a bismuth salt (claim 6); or a battery module comprising the flow battery as a unit cell (claim 7).
Dong et al discloses redox flow battery (battery cell) comprising: a positive electrode cell “102” (cathode) in which a positive electrode electrolyte (cathode electrolyte liquid) comprising a Mn ion serving as an active material ion (cathode active material) that is injected and discharged; a negative electrode cell “102” (anode) in which a negative electrode electrolyte (anode electrolyte liquid) comprising a Ti ion serving as an active material ion (anode active material) that is injected and discharged; and a separating membrane “101” (polymer electrolyte membrane); wherein positive electrode electrolyte and the negative electrode electrolyte contains an additional metal 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Miura solid polymer electrolyte to include a flow battery comprising: an anode in which an anode electrolyte liquid comprising an anode active material is injected and discharged; a cathode in which an cathode electrolyte liquid comprising an cathode active material is injected and discharged; and the polymer electrolyte membrane disposed between the anode and the cathode; wherein the anode electrolyte liquid and the cathode electrolyte liquid each independently comprise a bismuth salt; or a battery module comprising the flow battery as a unit cell in order to utilize the solid polymer electrolyte in a storage battery having a large capacity and higher energy density ([0003],[0005]).  In addition, the substitution of one known type of electrochemical device for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive. 
The Applicant argues that “claim 1 recites that “a content of bismuth cation is greater than or equal to 0.2 equivalents and less than or equal to 0.5 equivalents with respect to sulfonate anion.” As such, the polymer electrolyte membrane produced in both Comparative Example 1 (no Bismuth) and Example 2 (0.05 equivalents) are outside the claimed concentration range and can be used for comparison with Example 1.  In Experimental Example 1 from the specification, a flow battery using each of the
polymer electrolyte membranes of Example 1 and Comparative Example 1 was tested for battery.  As demonstrated by the data in FIG. 2 and FIG. 3, it can be seen that a capacity decrease rate was lower in Example 1 than in Comparative Example 1, and voltage efficiency was more enhanced in Example 1 than in Comparative Example 1 due to an enhancement in the ion conductivity of a separator. See, e.g., paragraph [0117] of the specification as published.  In Experimental Example 2, the polymer electrolyte membranes of Examples 1, Example 2 (now a “comparative” example due to the amendment), and Comparative Example 1 were tested for vanadium permeability. See, e.g., paragraphs [0118]-[0132] of the specification as published.  The crossover preventing effect of Example 1 was superior to both Comparative Example 1 and Example 2, pointing to the data in Table 1 and figures (e.g., FIG. 5).  As shown in Table 1 from the specification, Example 1 had a D (diffusion coefficient of vanadium ions) of 1.83 E-06 cm2/min, while Comparative Example 1 had a value of 5.12 E-06
cm2/min, and Example 2 had a value of 2.34 E-06 cm2/min.  In particular, Example 1 having vanadium ions forming ionic bonds with sulfonate ions had vanadium ion permeability decreased by approximately 36% compared to Comparative
Example 1. See, e.g., paragraph [0132] of the specification as published.  Through this experiment, it was seen that vanadium ions forming ionic bonds with sulfonate ions reduced a vanadium ion crossover. According to Table 1 of the specification,
Example 1 is superior to Example 2 and Comparative Example 1. It can be seen that Example 1 is more effective in reducing the vanadium ion crossover by vanadium ions forming ionic bonds with sulfonate ions”.
In response, the Office takes the position that the data shown in Table 1 is insufficient to show unexpected results of the claimed range of 0.2 equivalents to 0.5 equivalents of a content of bismuth cation for the following reasons.  Example 1 (0.25 equivalents) and Example 2 (0.05 equivalents) do not show enough data points for the entire range of 0.2 equivalents to 0.5 equivalents.  Although Comparative Example 1 (no bismuth) shows a higher diffusion coefficient of vanadium ions, the Miura reference already discloses a content of bismuth cation so there is no comparison to the closest prior art.  Since there is no data to show a comparison of 0.2 equivalents (present invention) and 0.15 equivalents (Miura), there is insufficient evidence to show that there is a difference in properties (e.g. diffusion coefficient of vanadium ions) between these two inventions.  Similarly, Figs. 2 and 3 are also insufficient to the show unexpected results based on residual capacity (capacity decrease rate) and voltage efficiency.  Therefore, as stated above in the 103 rejection, the Office contends that 0.15 equivalents is close enough to 0.2 equivalents that one of ordinary skill in the art would not expect a difference in properties.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729